Case 1:20-cv-08600-RMB-MJS Document 12 Filed 04/12/21 Page 1 of 6 PageID: 366



                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW JERSEY
                              CAMDEN VICINAGE



 CATHERINE FERNANDEZ,

                    Plaintiff,
                                          Civil No. 20-8600 (RMB/MJS)
        v.

 BOARD OF PEMBERTON TOWNSHIP, et                     OPINION
 al.,

                    Defendants.


      THIS MATTER comes before the Court upon the filing of a

Complaint and application to proceed in forma pauperis by

Plaintiff Catherine Fernandez. Plaintiff originally filed her

Complaint and IFP application in July 2020. The Court then

denied Plaintiff’s application due to several errors in the

paperwork. [Docket No. 2]. Thereafter, Plaintiff filed requests

for additional time to respond to the Court’s order, which were

granted. Plaintiff has now filed an updated IFP application and

an Amended Complaint [Docket Nos. 6 and 9].

      As noted previously, the Court’s decision to grant or deny

an IFP application is based solely on the economic eligibility

of the applicant, see Sinwell v. Shapp, 536 F.2d 15, 19 (3d

Cir. 1976). Having reviewed Plaintiff’s financial affidavit,

the Court will grant Plaintiff’s application to proceed in

forma pauperis.


                                     1
Case 1:20-cv-08600-RMB-MJS Document 12 Filed 04/12/21 Page 2 of 6 PageID: 367



      A Complaint filed by a litigant proceeding in forma

pauperis is subject to sua sponte dismissal by the Court if the

case is frivolous or malicious, or fails to state a claim upon

which relief may be granted. See 28 U.S.C. § 1915(e)(2)(B). In

determining the sufficiency of a pro se Complaint, the Court

must be mindful to construe it liberally in favor of the pro se

party, see Erickson v. Pardus, 551 U.S. 89, 93-94 (2007).

      In its previous order, the Court advised Plaintiff that

her allegations were time-barred by the applicable statute of

limitations and that her Complaint failed to comply with

Federal Rule of Civil Procedure 8. [See Docket No. 2]. In

response, Plaintiff filed an amended complaint and a request to

equitably toll the statute of limitations.

      The doctrine of equitable tolling permits a plaintiff to

bring a claim after the applicable statute of limitations has

expired “if they have been prevented from filing in a timely

manner due to sufficiently inequitable circumstances.”

Seitzinger v. Reading Hosp. & Med. Ctr., 165 F.3d 236, 240 (3d

Cir. 1999). Yet Plaintiff has failed to identify an inequitable

circumstance that prevented her from bringing these claims

before the expiration of the statute of limitations. Although

Plaintiff contends that several mental health episodes, and

related treatment, have delayed her filing of this action, this

argument does not establish that equitable tolling is

                                     2
Case 1:20-cv-08600-RMB-MJS Document 12 Filed 04/12/21 Page 3 of 6 PageID: 368



appropriate-- particularly given that Plaintiff’s claims

allegedly arose beginning in 2005.

      Moreover, this argument ignores Plaintiff’s involvement in

other litigation. In 2016, Plaintiff filed a substantially

similar case on behalf of her daughter. See Martino v.

Pemberton Township Board of Education, et al., 16-9456 (RMB).

For approximately one year, Plaintiff attempted to serve as her

daughter’s pro se counsel in that action until the Court

severed her ties to the case. [16-9456, Docket No. 30].

Plaintiff then attempted to appeal her removal and was denied.

See Catherine Fernandez v. Pemberton Township High School, et

al, 17-3423 (3d. Cir. 2017). Nevertheless, Plaintiff repeatedly

attempted to insert herself into that dispute by filing various

letters and motions. [See 16-9456, Docket Nos. 97, 101, and

102]. Although Plaintiff may be dissatisfied with the

resolution of that original dispute, her involvement in that

matter clearly establishes that Plaintiff’s health did not

prevent her from pursuing litigation.

      In addition, Plaintiff has not alleged that Defendants’

conduct “lulled [her] into foregoing prompt attempts to

vindicate her rights,” see Hammer v. Cardio Medical Products,

131 Fed.Appx. 829, 831 (3d Cir.2005), nor has she alleged that

any discriminatory actions occurred during the limitations

period. As a general rule, equitable tolling is a remedy that

                                     3
Case 1:20-cv-08600-RMB-MJS Document 12 Filed 04/12/21 Page 4 of 6 PageID: 369



should be “applied sparingly,” Nat’l R.R. Passenger Corp. v.

Morgan, 536 U.S. 101, 113 (2002), and this case does not

present an exception to that rule.

      Independent of the above, Plaintiff’s Amended Complaint

[Docket No. 9-1] also fails to comply with Fed. R. Civ. P. 8.

See Ashcroft v. Iqbal, 556 U.S. 662, 677–78 (2009) (“Under

Federal Rule of Civil Procedure 8(a)(2), a pleading must

contain a short and plain statement of the claim showing that

the pleader is entitled to relief. As the Court held in [Bell

Atlantic v. Twombly, 550 U.S. 544 (2007)], the pleading

standard Rule 8 announces does not require detailed factual

allegations, but it demands more than an unadorned, the-

defendant-unlawfully-harmed-me accusation. . . . [A] complaint

[does not] suffice if it tenders naked assertions devoid of

further factual enhancement.”) (internal quotations omitted).

      Here, Plaintiff provides largely conclusory allegations

about Defendants’ actions and offers very few facts to

contextualize this dispute. For example, the Amended Complaint

claims that “the defendants intentionally inflicted emotional

and mental distress upon the plaintiff,” and that “the

defendants exposed the plaintiff to a hostile environment by

discriminating and retaliating against the plaintiff,” [Docket

No. 9-1] but does not connect these allegations to the conduct

of Defendants. Similarly, Plaintiff alleges several injuries

                                     4
Case 1:20-cv-08600-RMB-MJS Document 12 Filed 04/12/21 Page 5 of 6 PageID: 370



that are, given the allegations in the Amended Complaint, not

fairly traceable to Defendants’ purported conduct. For example,

Plaintiff claims that she was “unable to finish her education

due to the alarm, fear, and worry the defendants caused the

plaintiff,” and that her child “shows mistrust to the

plaintiff’s opinions, morals, and beliefs.” But without factual

support connecting these purported injuries to Defendants’

conduct, the Court cannot grant relief.

      Although Plaintiff clearly seeks redress for the injuries

she allegedly suffered in connection with the previous IDEA

dispute and lawsuit involving Defendants and Plaintiff’s

daughter, see Martino v. Pemberton Township Board of Education,

et al., 16-9456, Plaintiff fails to state a valid claim here.

The Court has no doubts that any parent who believes that his

or her child has been mistreated in school will suffer some

degree of emotional distress. But this does not necessarily

mean that the school intentionally or recklessly caused

emotional distress to that child’s parent under New Jersey tort

law. Similarly, a school system’s refusal to fully adopt every

request that a parent makes about his or her child’s education

is not necessarily discriminating against that parent. Finally,

a school system has not necessarily “retaliated” against a

parent by reporting a parent to the New Jersey State Division

of Youth and Family Services, even when the parent has

                                     5
Case 1:20-cv-08600-RMB-MJS Document 12 Filed 04/12/21 Page 6 of 6 PageID: 371



previously filed complaints against the school system. Yet

Plaintiff argues, with no factual support, that Defendants’

actions are necessarily tortious and discriminatory. But there

are no facts in the Amended Complaint that support this

conclusion, and, under these circumstances, this case cannot

move forward.

      Accordingly, the Court finds that Plaintiff’s Amended

Complaint should be dismissed for failure to state a claim.

Given that the Court has previously permitted Plaintiff to

amend her complaint, and the Court’s finding that Plaintiff’s

claims are time-barred, any further amendments would be futile.

Therefore, the Court will Dismiss the Amended Complaint with

Prejudice. An appropriate Order accompanies this Opinion.




                                           _s/ Renée Marie Bumb
                                          RENÉE MARIE BUMB
                                          UNITED STATES DISTRICT JUDGE




                                     6
